- Generated by Clanahan, Beck & Bean, PC for SEC Fiiling UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 OF DUTY TO FILE REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 333-120688 AMERICAN TONERSERV CORP. (Exact name of registrant as specified in its charter) 6085 State Farm Drive, Suite 110, Rohnert Park, CA 94928 736-3515 (Address, including zip code, and telephone number, including area code, of registrants principal executive offices) Common stock, par value $ 0.001 per share (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) [ ] Rule 12g-4(a)(2) [ ] Rule 12h-3(b)(1)(i) [X] Rule 12h-3(b)(1)(ii) [ ] Rule 15d-6 [X] Approximate number of holders of record as of the certification or notice date: 242 Pursuant to the requirements of the Securities Exchange Act of 1934, American TonerServ Corp. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: January 14, 2011 By: / s/ Daniel J. Brinker Daniel J. Brinker Chief Financial Officer
